Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 23-24, 25-26, 28 and 30-31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20130126574, Mallet.
Regarding Claims 1, and 24, Mallet discloses an alignment rail (fig 22, rail 201) which is able to be used for cutting an applique relative to a surface of a vehicle, the alignment rail comprising: a base (208) to contact the surface (since the base portion is for being placed on a surface as shown in fig 22) the base defining the bottom edge of the alignment rail (fig 22); a body (combination of the parts 203, 204, and 202) including a cross-sectional profile extending along a longitudinal axis of the alignment rail (fig 22); the cross-sectional profile having a first width at the bottom edge (see annotated fig 22 below), the cross- sectional profile defining a top edge opposite of the bottom edge, the top edge having a second width smaller than the first width (see annotated fig 22 , the cross-sectional profile including first and second ramped surfaces extending between a first end and a second end of the alignment rail (combination of parts 202, 204, 206, and 207), the first and second ramped surfaces to converge at a flat surface of the top edge (combination of flat surfaces 201 and flat slot therebetween) and a groove positioned on at least one of the first or second ramped surfaces (see annotated fig 22 below) extending along the longitudinal axis (as seen in fig 22), the groove to align a cutting tool (cutting carriage tool 100, par 0102) to cut a work piece (par 0102), which workpiece may be an applique (since applique can be applied over the ramps 205 of the tool, and then be cut, similarly to the manner in which applique is applied to the ramped surfaces of the rail of the present invention). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    593
    611
    media_image1.png
    Greyscale

Regarding Claims 3 and 25, the first and second ramped surfaces include respective first and second concave surfaces. (See annotated fig 22 below).

    PNG
    media_image2.png
    384
    556
    media_image2.png
    Greyscale

Regarding Claims 4 and 26, the first and second ramped surfaces converge toward the groove (since at the part 205 of the ramped surfaces these portions converge toward the groove in the annotated figure above).
Regarding Claims 7 and 30, each of the first and second ramped surfaces includes a varying slope contour that extends along a direction away from the base (parts 205, 206, and 207 vary in slope along a direction away from the base).
Regarding Claim 28, the first groove is to receive a bearing (wheel 102) of the cutting tool (fig 2).
Regarding Claims 23 and 31, the groove is a first groove, and the rail further includes a second groove (203) centered on the top edge to receive at least a portion of the cutting tool (par 0140, where it is noted that “The screws [of the cutting guide] are preferably inserted into the longitudinal groove 203”).

Regarding Claim 34, Mallet discloses an apparatus comprising: a means (rail 200) for guiding a cutting tool (tool 100 fig 12) along a longitudinal length thereof (fig 12), and a means (rails 201a, par 0135) for receiving at least a portion of the cutting tool (par 0135).
                
Claims 1, 4-7, 24, 26-27, 29-30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2520000, Dettman.
Regarding Claims 1 and 24, Dettman discloses an alignment rail (figs 1-3, member 2) which is able to be used for cutting an applique relative to a surface of a vehicle, the alignment rail comprising: a base (3) to contact a surface (since the legs 3 can be placed on a surface, as shown in fig 2); the base defining a bottom edge of the alignment rail (fig 1 annotated below) a body (combination of parts 2, 3,  and 5) including a cross-sectional profile extending along a longitudinal axis of the alignment rail (fig 1); the cross-sectional profile having a first width at the bottom edge (see annotated fig 1 below), the cross- sectional profile defining a top edge opposite of the bottom edge, the top edge having a second width smaller than the first width (see annotated fig 1 below), the cross-sectional profile including first and second ramped surfaces extending between a first end and a second end of the alignment rail (combination of parts 3, 18, 5 ), the first and second ramped surfaces to converge at a flat surface of the top edge (combination of flat surfaces 16 and flat slot therebetween) and a groove positioned on at least one of the first or second ramped surfaces (see annotated fig 1 below), the groove extending along the longitudinal axis (as seen in fig 1), the groove to align a cutting tool (cutting tool comprising the combination of parts 13, 14-15 and 21) to cut an applique, since the tool is used for cutting into a workpiece in the form of a food product, col. 1, lines 10-12, but the workpiece can be anything that can be cut into, including an applique, as well as the position of placing the item to be cut.

    PNG
    media_image3.png
    578
    904
    media_image3.png
    Greyscale

Wherein the cross-sectional profile includes a first ramped surface (see annotated fig 2 below) on a first side of the cross-sectional profile and a second ramped 


    PNG
    media_image4.png
    376
    665
    media_image4.png
    Greyscale

Regarding Claims 4 and 26, the first and second ramped surfaces converge toward the groove (since the surfaces annotated above extend upwardly toward the groove in which the blade 13 extends).
Regarding Claims 5 and 27, wherein the groove is a first groove, and [the rail] further includes a second groove to enable a cutter of the cutting tool to extend therethrough when the applique is positioned over at least one of the first or second ramped surfaces. (see annotated fig 3 below). 

    PNG
    media_image5.png
    376
    586
    media_image5.png
    Greyscale

It is noted that the blade can be used to cut out applique as claimed by draping the material to cut over the at least one of the first or second ramped surfaces, while the blade extends through the groove such that a user can pull the blade across the material to cut out the applique.  
It is also noted that either of the grooves may be considered a first or a second groove, as long as one groove receives a bearing and the other receives the cutter.
Regarding Claim 6, the one of the grooves receives a bearing of the cutting tool (see annotated fig 2 above).
Regarding Claims 7 and 30, each of the first and second ramped surfaces includes a varying slope contour that extends along a direction away from the base (since the 
Regarding Claim 29, the first groove (see annotated fig 2 above) is to receive a blade of the cutting tool (13) and the second groove is to receive a bearing of the cutting tool (see annotated fig 2 above). 
Regarding Claim 34, Dettman discloses an apparatus comprising: a means (rail 2) for guiding a cutting tool (tool 13) along a longitudinal length thereof (fig 1), and a means (rails 16 and center slot) for receiving at least a portion of the cutting tool (fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mallet.
Regarding Claim 32, Mallet discloses all the limitations of Claim 31 as discussed above. 
the first groove includes a rectangular cross-sectional profile.
Mallet also discloses in the embodiment of fig 22 that a second groove thereof (groove 203) is in the form of a rectangular groove, in order to properly receive a portion of the cutting guide (par 0140).  
It would have been obvious as a matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallet by also making the first groove of a rectangular shape in order to properly receive a portion of the cutting guide as taught by Mallet.  
Alternatively, it would have been obvious as a matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallet by also making the first groove of a rectangular shape in order to properly receive a portion of the cutting guide as taught by Mallet, as taught by Mallet in Fig. 22, since the changing of a shape of an element of an invention was held to be in the realm of design choice to one of ordinary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and MPEP 2144.04-IV.B.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet in view of USPGPUB 20060102682, Etter et al., hereafter Etter.

Mallet lacks per claim 21, the apparatus having the alignment rail further include a laser mount to support a laser, and per Claim 22 the alignment rail further include a target for orienting the body based on an emitted laser beam from the laser.
Etter discloses a power tool control system and user interface, which includes a cutter 270 and a guide supporting rail 270B to be used therewith, like the systems of Mallet and of the present invention, and discloses that in such a system it is known to include the alignment rail including a laser mount (mount on rail 270B, to which the laser 2702 is attached) to support a laser (2702), and per Claim 22 to have the alignment rail further include a target (portion of the system to which the laser is directed) for orienting the body based on an emitted laser beam from the laser (par 0168), in order to properly align the tool relative to the work being cut (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallet by including a laser mount to support a laser on the rail of Mallet, and per Claim 22 to have the alignment rail further include a target for orienting the body based on an emitted laser beam from the laser in order to properly align the tool relative to the work being cut as taught by Etter.  

Response to Arguments
Applicant's arguments filed 12/2/20, with regard to the prior art rejection in view of Mallet and Dettman have been fully considered but they are not persuasive. Applicant first takes the position that Mallet’s surfaces which form the base and the rails thereof are not “ramped surfaces”.  Examiner disagrees. A ramp is defined at Dictionary.com as a “sloping surface connecting two levels”.  The surfaces 202 and 205-207 of Mallet are sloping surfaces connecting two levels.  Applicant next argues that Mallet lacks a cross sectional profile having a first width at a bottom edge, the cross-sectional profile defining a top edge opposite of the bottom edge, the top edge having a second width smaller than the first width.  Examiner disagrees, and points to annotated fig 22 if Mallet, reproduced below.

    PNG
    media_image1.png
    593
    611
    media_image1.png
    Greyscale

	Applicant next argues that the alleged ramped surfaces of Dettman do not include a groove positioned thereon to align a cutting tool, as set forth in claim 1. Thus, Dettman does not teach or suggest the alignment rail set forth in claim 1.  Examiner first notes that the surfaces which make up the rails of base 2 on Dettman are sloped (from 90 degrees vertically to 90 degrees horizontally, and are thus ramped).  Examiner also disagrees that Dettman lacks “a groove positioned thereon to align a cutting tool”.  As .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                         02/26/2021